10/13/2020                    Case 1:19-cv-03123-AT       Document
                                        OHCHR | Venezuela must             65stepsFiled
                                                               offer concrete      to end12/22/20      Page
                                                                                         humanitarian crisis, say 1
                                                                                                                  UNof 2
                                                                                                                     experts
  Go to navigation | Go to content                                                                                      ‫ | اﻟﻌرﺑﯾﺔ‬中文 | English | Français | Русский | Español




                                                                                      WHAT ARE HUMAN RIGHTS?                                DONATE




                                                           HUMAN RIGHTS              WHERE WE            HUMAN RIGHTS             NEWS AND          PUBLICATIONS AND
      HOME            ABOUT US               ISSUES
                                                            BY COUNTRY                WORK                  BODIES                 EVENTS             RESOURCES




 English > News and Events > DisplayNews


                                                                                                               474K                  402K              14.3K



                      Venezuela must offer concrete steps to end humanitarian crisis, say UN




                                                                                                                                     z
                                                     experts




                                                                                                                                  ne
                                                                                                                               Ve
                                                                                                                            of
                                                                                                                        lic
                                                                                                                                                    Spanish



                                                                                                                   0 ub
                                                                                                                 /2 ep
                GENEVA (6 May 2020) – A group of UN experts today demanded that Venezuela detail plans to tackle
                                                                                                             30 R
                                                                                                           9/ ian
                the devastating impact of the country’s economic crisis on human rights and also urged the United




                                                                                                                   .
                                                                                                                on
                                                                                                      ed r




                                                                                                              si
                States to immediately lift sanctions that compound suffering.
                                                                                                    id liva




                                                                                                      er t.
                                                                                                           is
                                                                                                  t p gh
                                                                                                         m
                                                                                                ec o




                                                                                                         i
                                                                                                        0


                                                                                              ou yr
                                                                                              D vB




                “We are deeply concerned about the spiralling economic crisis, and the effect this has had on people’s
                                                                                                      2

                                                                                           ith op
                                                                                                   3/
                                                                                          23 rp



                                                                                                /1



                ability to subsist from one day to the next,” the experts said. “The government must immediately
                                                                                          w c
                                                                                        d y
                                                                                        31 o



                                                                                             10


                                                                                             b
                                                                                      iv C




                explain how it intends to support people, many of whom are teetering on the brink of survival.”
                                                                                    ite d
                                                                                         on
                                                                                   C ss




                                                                                 ib te
                                                                               19 pre




                                                                              oh ec
                                                                                      ed




                The UN experts said the government has blamed crippling international sanctions for the humanitarian
                                                                            pr ot
                                                                                   iv
                                                      Ex




                                                                          is pr
                                                                                ch




                crisis, but many of the country’s problems such as food shortages, hyperinflation, power and water
                                                      a



                                                                             Ar


                                                                         n is
                                                  as




                cuts and soaring unemployment preceded the trade restrictions.
                                                                      tio nt
                                                 C




                                                                    uc e
                                               in




                                                                  od um




                “Nevertheless, and especially in light of the coronavirus pandemic, the United States should
                                             d




                                                                pr oc
                                           ite




                immediately lift blanket sanctions, which are having a severe impact on the human rights of the
                                                              re d
                                         C




                                                            er his




                Venezuelan people.”
                                                          th T




                The experts said the health system is collapsing, with many hospitals struggling to function without
                reliable electricity or even running water.
                                                                r
                                                             Fu




                “Hospitals are reporting a shortage of medical supplies, protective equipment and medicine. Given the
                severe impact of the COVID-19 pandemic on low-income people in even the wealthiest countries, this
                is alarming. The government should also ensure that people have the support they need to safely
                practice social distancing.”

                The education system has lost thousands of teachers and many children no longer attend school
                because of lack of energy due to not having food at home or because they cannot afford
                transportation. “This guarantees the crisis will do lasting damage to the next generation,” the experts
                said.

                The experts noted that the UN World Food Programme estimates that a third of the population is food
                insecure.

                The experts were alarmed by reports that journalists, lawyers and medical workers have faced
                retaliation and even been detained for raising concerns about conditions in the country. Anyone
                arbitrarily detained should be released immediately, and the government should investigate these
                allegations.

                “Th       i          d   bt th t th                 ti f      i                     h ll              i ht         b th           i ht
https://www.ohchr.org/EN/NewsEvents/Pages/DisplayNews.aspx?NewsID=25867&LangID=E                                                                                           1/2
10/13/2020                Case 1:19-cv-03123-AT       Document
                                    OHCHR | Venezuela must             65stepsFiled
                                                           offer concrete      to end12/22/20      Page
                                                                                     humanitarian crisis, say 2
                                                                                                              UNof 2
                                                                                                                 experts
               “There is no doubt that the government is facing numerous challenges right now, but human rights
               cannot be put on hold. Even at a time like this, the government still has an obligation to protect
               people’s basic rights,” the experts said.

               ENDS

               (*) The experts: Mr. Olivier De Schutter, Special Rapporteur on extreme poverty and human
               rights; Mr. Léo Heller, Special Rapporteur on the human rights to water and sanitation; Ms. Kombou
               Boly Barry, Special Rapporteur on the right to education.

               The Special Rapporteurs are part of what is known as the Special Procedures of the Human Rights
               Council. Special Procedures, the largest body of independent experts in the UN Human Rights system,
               is the general name of the Council's independent fact-finding and monitoring mechanisms that address
               either specific country situations or thematic issues in all parts of the world. Special Procedures'
               experts work on a voluntary basis; they are not UN staff and do not receive a salary for their work.
               They are independent from any government or organization and serve in their individual capacity.

               For more information and media requests, please contact Patricia Varela at: pvarela@ohchr.org

               For media enquiries regarding other UN independent experts, please contact Xabier Celaya (+ 41 22




                                                                                                                              z
                                                                                                                           ne
               917 9445 / xcelaya@ohchr.org)




                                                                                                                        Ve
                                                                                                                     of
               Follow news related to the UN’s independent human rights experts on Twitter @UN_SPExperts.




                                                                                                                 lic
                                                                                                            0 ub
                                                  Concerned about the world we live in?
                                            Then STAND UP for someone’s rights today.                     /2 ep
                                                                                                      30 R
                                                                                                    9/ ian




                                                                                                            .
                                                                                                         on
                                                        #Standup4humanrights
                                                                                               ed r




                                                                                                       si
                                                                                             id liva




                                                                                               er t.
                                    and visit the web page at http://www.standup4humanrights.org




                                                                                                    is
                                                                                           t p gh
                                                                                                  m
                                                                                         ec o




                                                                                                  i
                                                                                                 0


                                                                                       ou yr
                                                                                       D vB




                                                                                               2

                                                                                    ith op
                                                                                            3/
                                                                                   23 rp



                                                                                         /1


                                                                                   w c
                                                                                 d y
                                                                                 31 o



                                                                                      10


                                                                                      b
                                                                               iv C




                                                                             ite d
                                                                                  on
                                                                            C ss




                                                                          ib te
                                                                        19 pre




  Home                              Site Map                                                                                      CONTACT US
                                                                       oh ec
                                                                               ed

                                                                     pr ot
                                                                            iv
                                               Ex




  Frequently Asked Questions        © OHCHR 1996-2020
                                                                   is pr
                                                                         ch
                                               a



                                                                      Ar


                                                                  n is
                                           as




  OHCHR on Social Media
                                                               tio nt
                                         C




                                                             uc e




  OHCHR Memorial
                                       in




                                                           od um
                                     d




                                                         pr oc
                                   ite




  Employment
                                                       re d
                                 C




                                                     er his




  Mobile App
                                                   th T  r
                                                      Fu




https://www.ohchr.org/EN/NewsEvents/Pages/DisplayNews.aspx?NewsID=25867&LangID=E                                                               2/2
